Brooke, J.
(after stating the facts). It is impossible to define with accuracy the exact meaning of the term “extreme cruelty” as used in the statute which provides for divorce upon that, among other grounds. We have, however, held that when a husband imputes a lack of chastity to his wife, she being a woman of character, education, and refinement, a case for divorce on the ground of extreme cruelty is made out. In the case at bar the evidence shows that the defendant husband aside from his insistence that his wife should live with him in the home of his mother and there be subjected to attacks of the most bitter and abusive character from his mother, treated his wife, the plaintiff, with uniform kindness. • Plaintiff’s position in the house of her husband’s mother was one of extreme delicacy. Her earlier indiscretion had rendered her peculiarly vulnerable to attack. • Ordinarily it is the duty of the wife to follow the husband to such a home as he may choose or may be able reasonably to provide, and his refusal or inability to provide a home commensurate with the ideas of comfort and luxury entertained by his wife is not “extreme cruelty” and constitutes no ground for divorce. It is in evidence that there was no vacant house available for defendant’s use within two miles of the farm where he worked and that it was impossible for him to carry on his work successfully from such a distance, and it is urged in his behalf that his failure to comply with plaintiff’s demands should not be taken as evidence of *128his lack of interest in her welfare and much less should it be construed as such an act of extreme cruelty as would warrant a decree of divorce. The case is one of peculiar hardship. Defendant’s mother though in the court room during the hearing did not take the stand to deny the accusations made against her by plaintiff. The learned circuit judge who saw and heard the witnesses readily granted the relief prayed. We have concluded, though with some hesitation, not to disturb the decree in this regard.
The court found defendant’s net worth to be approximately the sum of $2,700 and awarded the plaintiff $900 as permanent alimony. He likewise allowed the sum of $100 for attorney’s fees. Defendant’s assets consist of a one-half interest in the farm, quite heavily mortgaged, and a one-third interest in the personal property used upon the farm. In computing their value the court used the highest figures given by any witness thereon. We think the allowance too high. It should be remembered that plaintiff has had no share in the accumulation of defendant’s property and that she lived with him as a wife less than two months. True, she has" borne his child but the decree provides for a contribution from the defendant for its support which provision as circumstances. alter may, in the discretion of the court, be enlarged. All things considered, we believe that an allowance of $500 as permanent alimony is equitable. The allowance for attorney’s fees will stand as made, and neither party will recover costs in this court.
As so modified, the decree will stand affirmed.
Bird, C. J., and Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, J., did not sit.